Case 2:19-cv-10414-CBM-JPR Document 27 Filed 02/27/20 Page1lof1 Page ID #193

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL

AMENDED

Case No. CV 19-10414-CBM(JPRx) Date FEBRUARY 27, 2020

 

 

Title | JANE DOE v. SISYPHIAN, LLC., ET AL.,

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE

 

 

 

YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

Proceedings: IINCHAMBERS-ORDER AND NOTICE TO ALL PARTIES

Counsel are hereby notified that pursuant to the Judge's directive, the Court hereby denies the motion to
dismiss[17] as moot and takes the matter off calendar. No one is to appear on March 17, 2020.

The Court further orders the Defendant's application to seal [21]is hereby denied as moot in light of the
First Amended Complaint that was filed on February 14, 2020. The Court further orders that
declaration of Jeffrey M. Cohon, will be filed under seal [18].

IT IS SO ORDERED.

ce: all parties

 

CV-90 CIVIL MINUTES - GENERAL Initials of Deputy Clerk ys
